Citation Nr: 0511586	
Decision Date: 04/25/05    Archive Date: 05/03/05

DOCKET NO.  98-18 783	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in (RO)
New York, New York



THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
postoperative hemorrhoidectomy.

2.  Entitlement to an increased rating for residuals of 
injury to the fifth finger of the left hand, partial 
ankylosis of PIP joint with hyperesthesia, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to service connection for bilateral, upper 
extremity polyarthritis, claimed as secondary to partial 
ankylosis of the PIP joint, fifth finger of the left hand.

4.  Whether new and material evidence to reopen a claim for 
service connection for a psychiatric disability with 
headaches has been received, and, if so, whether the criteria 
for service connection are met.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The veteran served on active duty from December 1944 to 
November 1946.

A February 1947 rating decision denied the veteran's initial 
claim for service connection for a psychoneurosis with 
headaches.  The veteran perfected an appeal of that decision 
and a March 1948 decision of the Board of Veterans Appeals 
confirmed the denial.  In September 1978, the RO declined to 
reopen the claim.  The veteran did not initiate an appeal.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from June 1998 and April 2004 rating 
decisions.  

In June 1998, the RO denied service connection for bilateral, 
upper extremity polyarthritis, claimed as secondary to 
partial ankylosis of the PIP joint, fifth finger of the left 
hand.  The veteran filed a notice of disagreement (NOD) in 
September 1998 and the RO issued a statement of the case 
(SOC) in September 1998.  The veteran filed a substantive 
appeal in October 1998.   

In April 2004, the RO denied service connection for an 
anxiety disability with headaches, and denied increased 
ratings for postoperative hemorrhoidectomy and for residuals 
of injury to the fifth finger of the left hand, partial 
ankylosis of PIP joint with hyperesthesia.  In January 2005, 
the veteran filed an NOD, the the RO issued an SOC, and the 
veteran filed a substantive appeal.  

In March 2005, a Deputy Vice Chairman granted the veteran's 
motion to advance this on the docket, pursuant to 38 U.S.C.A. 
§ 7107(a) (West 2002) and 38 C.F.R. § 20.900(c) (2003). 

As indicated above, with respect to the claim on appeal 
involving service connection for anxiety with headaches, it 
appears that the RO adjudicated the claim on the merits, 
notwithstanding the prior denials.  The Board points out 
that, regardless of the RO's actions, the Board has a legal 
duty, under 38 U.S.C.A. §§ 5108 and 7105 (West 2002), to 
consider the pertinent legal authority governing finality of 
prior decisions and reopening of previously disallowed 
claims.  Thus, the Board must address the question of whether 
new and material evidence to reopen the previously denied 
claim has the received, since that issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim on a de novo basis.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  Hence, the Board has 
characterized the matter on appeal as on the title page.  
Given the Board's decision to reopen the claim, and to allow 
the claim on the merits, the veteran is not prejudiced by the 
Board's actions in this regard.  See, e.g., Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  There is no evidence or allegation that the veteran's 
hemorrhoids have reoccurred status post hemorrhoidectomy, nor 
are there any complaints or medical findings pertinent to 
that condition.

3.  Residuals of injury to the fifth finger of the left hand, 
partial ankylosis of PIP joint with hyperesthesia is 
manifested by decreased touch and pin prick sensation, 
limitation of motion, 90 degrees of deformity, and an 
inability to approximate the finger to the palm and oppose 
the thumb.  The "Amputation Rule" limits the rating to no 
greater than that assignable for amputation at the proximal 
interphalangeal joint or proximal thereto.

4.  The competent and persuasive medical evidence establishes 
that there is no medical relationship between any current 
bilateral, upper extremity polyarthritis, and service-
connected residuals of a left, fifth finger injury, partial 
ankylosis of the PIP joint with hyperesthesia

5.  In a September 1978 rating decision, the RO declined to 
reopen the veteran's claim for service connection for a 
psychiatric disability (then characterized as a nervous 
disorder) with headaches.  Although notified of the decision 
that same month, the veteran did not initiate an appeal.  

6.  Additional evidence received since the September 1978 
denial was not previously before agency decision makers, is 
not cumulative or duplicative of evidence previously 
considered, and is so significant that it must be considered 
to fairly decide the merits of the claim.

7.  Medical opinion evidence tends to establish a medical 
relationship between the  veteran's anxiety disorder with 
headaches and his active military service; there is no 
contrary opinion.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for status post 
hemorrhoidectomy are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 
4.7, 4.114, Diagnostic Code 7336 (2004).

2.  The criteria for a rating greater than 10 percent for 
residuals of injury the fifth finger of the left hand, 
partial ankylosis of the PIP joint with hyperesthesia, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.159, 4.1, 4.3, 4.7, 4.68, 4.71a, 
Diagnostic Code 5156, 4.124a, Diagnostic Code 8616 (2004).

3.  The criteria for service connection for bilateral upper 
extremity polyarthritis, as secondary to residuals of a left, 
fifth finger injury, partial ankylosis of the PIP joint with 
hyperesthesia, are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.310 
(2004).

4.  The September 1978 RO decision declining to reopen the 
claim for service connection for a nervous disorder with 
headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302, 20.1103 (2004).

5.  Since the September 1978 denial, new and material 
evidence has been received; hence, the requirements to reopen 
the claim for service connection for a psychiatric disorder 
with headaches are met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2004).

6.  Affording the veteran the benefit of the doubt, the 
criteria for service connection for an anxiety disorder with 
headaches are met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that all notification and development action 
needed to render a fair decision on each of the claims on 
appeal has been accomplished.  

Through the September 1998 and January 2005 SOCs, an April 
2004 supplemental statement of the case (SSOC), and the RO's 
letter of September 2003, the RO notified the veteran and his 
representative of the legal criteria governing the claims, 
the evidence that has been considered in connection with the 
appeal, and the bases for the denial of the claims.  After 
each, they were given the opportunity to respond.  Hence, the 
Board finds that the veteran has received sufficient notice 
of the information and evidence needed to support the claims. 

The Board also finds that the notice letter of September 2003 
VCAA letter satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  To that end, the 
RO notified the veteran that VA was required to make 
reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The letter 
informed him that he could submit statements from individuals 
who had knowledge of his disabilities and that he was 
ultimately responsible for submitting evidence to support his 
claims.  The letter also requested that he identify and 
provide the necessary releases for any medical providers from 
whom he wished the RO obtain medical records and consider 
evidence.  Pursuant to the aforementioned documents, the 
veteran has also been afforded the opportunity to present 
evidence and argument in support of his claim. 

The Board points out that, in the recent decision of 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of: (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).  As explained 
above, the first three requirements have been met in the 
instant case.  With respect to the fourth requirement, it 
does not appear that the veteran has been given explicit 
notice regarding the need to submit all pertinent evidence in 
his possession; however, the Board finds that the veteran was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claims.  As he was informed of the 
evidence needed to support his claims, it is reasonable to 
expect that he would submit any such evidence identified by 
the RO that was in his possession.  Moreover, the veteran's 
representative indicated in January 2005 that the veteran had 
no additional evidence to submit and waived additional 
waiting periods to submit more evidence.  As such, the Board 
finds that all four content of notice requirements have 
essentially been met.

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In the present case, the documents 
meeting the VCAA's notice requirements were provided before 
and after the rating action on appeal; however, the Board 
finds that any lack of pre-adjudication notice in this case 
has not prejudiced the veteran in any way.

As noted above, the RO issued the September 1998 and January 
2005 SOCs, and April 2004 SSOC explaining what was needed to 
substantiate the veteran's claims and the veteran was 
thereafter afforded the opportunity to respond.  Moreover, 
the RO notified the veteran of the VCAA duties to notify and 
assist in its September 2003 letter.  Although the veteran 
has not identified any treatment records for any of the 
disabilities at issues, VA Medical Center (VAMC) have been 
associated with the claims file.  

The Board also emphasizes, as indicated above, that there is 
no indication whatsoever that any additional action is needed 
to comply with the duty to assist the veteran.  Either 
obtained or submitted and associated with the claims are file 
VAMC medical records, and the veteran has been afforded 
several VA examinations, the reports of which are of record.  
Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.  In 
fact, as previously noted, the veteran's representative 
indicated that there are no additional records to add to his 
claims before the RO sent them to the Board for 
consideration.

Hence, to whatever extent VA has failed in not completely 
fulfilling the VCAA notice requirements prior to the RO's 
initial adjudication of the claims, such error is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102.  

Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims on appeal.

II. Claims for Increase and for Secondary Service Connection

A.  Background

Service connection for status post hemorrhoidectomy and 
residuals of injury to the fifth finger of the left hand, 
partial ankylosis of PIP joint with hyperesthesia was 
established in rating decisions in February and October 1947, 
respectively, based on evidence of these disabilities in 
service.

In December 1988, Jeremiah A. Barondess, M.D., summarized the 
state of the veteran's arthritic condition.  The veteran's 
in-service injury to the left, fifth finger was noted as well 
as complaints of foot and bilateral hand pain that the 
veteran reported began in the late 1970s.  Reportedly, the 
joints had been swollen ever since.  The physician diagnosed 
moderately severe polyarthritis and opined that it was in the 
realm of possibility that the late onset of polyarthritis was 
in some way connected to his service-connected injury, but it 
was not possible to say unequivocally.

In May 1998, the veteran underwent a VA examination.  The 
examiner was asked to provide an opinion as to whether 
polyarthritis of the upper extremities, if diagnosed, was 
related to residuals of injury the fifth finger of the left 
hand with partial ankylosis of PIP joint with hypesthesia.  
The veteran reported that he had not sought medical treatment 
for his service-connected left fifth finger disability since 
he separated from service.  He complained of hand pain and 
difficulty with writing and holding a briefcase.  On 
examination of the left, fifth finger, there was 90 degrees 
of deformity in the PIP joint.  He was unable to approximate 
the finger to the palm or oppose the thumb to the fifth 
finger.  Painful motion and lack of endurance were noted.  
The examiner opined that degenerative joint disease of the 
left hand's PIP may be related, to some extent, to old 
trauma.  However, the examiner opined that inflammatory 
polyarthritis, was not related to trauma.  

In April 1999, O.A. Lindefjeld, M.D., a medical consultant of 
the veteran's representative, reviewed the claims file.  
Based on the review, the physician opined, in in part, that 
there was evidence of a service-connected hand and elbow 
disabilities and that degenerative joint disease of the left 
hand and elbow would be properly service-connected.  Whether 
polyarthritis disability was connected to the service injury, 
the examiner opined that it was impossible to determine.

The veteran underwent VA examinations in July 1999 and no new 
complaints were offered.  The hand and neurological 
examination reports noted that the veteran was right-handed.  
Physical examination findings were consistent with the 
previous VA examination.  Neurologically, the hands were 
normal with the exception of a decrease in hand grip.  There 
was no heat, tenderness, or erythema of the joint.  
Additional limitation due to pain, weakness and lack of 
endurance were noted.  The physician reiterated his opinion 
regarding polyarthritis from the earlier May 1998 
examination.

An undated letter from Susan Scangai, M.A., indicates the 
veteran underwent left hand surgery in November 2000 that 
included arthrodesis of the left PIP joint, 
metacarpophalangeal joint implant arthorplasties of the small 
fingers, and intrinsic releases of the small fingers.  He 
received physical therapy until July 2001.

VAMC medical records dated from October 1999 to April 2003 do 
not note any treatment or complaints related to hemorrhoids 
or residuals of injury to the fifth finger of the left hand, 
partial ankylosis of PIP joint with hyperesthesia.  

In September 2003, the veteran underwent VA examinations.  
With regard to polyarthritis, the examiner was asked to offer 
an opinion as to whether polyarthritis of the upper 
extremities was related to his service-connected left, fifth 
injury.  The neurological examination report noted his 
history of left, fifth digit injury and the November 2000 
surgery.  On examination, finger deformity was noted.  There 
was decreased touch and pin prick in the ulnar distribution.  
There was no atrophy and strength of left hand grip was 4/5.  
The diagnoses included "severe degenerative joint disease in 
the hands, elbows and history of old fifth digit trauma to 
the left hand-unrelated to left elbow flexion or finger 
flexion, which were secondary to degenerative joint 
disease."  The examiner also opined that degenerative joint 
disease was not secondary to the WW II left, fifth digit 
injury.  A hands examination, to include range of motion 
studies, contained findings consistent with previous 
examinations.  There was no change in function of the fifth 
finger with repetitive movement, although there was pain with 
range of motion.

VAMC medical records, dated from December 2003 to November 
2004,  note no treatment for or complaints related to 
hemorrhoids or residuals of injury to the fifth finger of the 
left hand, partial ankylosis of PIP joint with hyperesthesia.  



B.  Analysis

1.	Claims for Increase

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

a.  Hemorrhoids

The veteran's status post hemorrhoidectomy has a zero percent 
(noncompensable) rating under Diagnostic Code 7336, pursuant 
to which internal or external hemorrhoids are evaluated.  
Under this code, a noncompensable rating is assignable for 
mild or moderate hemorrhoids.  A 10 percent rating is 
assignable for large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is assigned for hemorrhoids 
with persistent bleeding and with secondary anemia, or with 
fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.  

There is no evidence to show that the veteran's status post 
hemorrhoidectomy warrants at least the minimum, compensable 
rating.  Treatment records are completely silent for any 
complaints or treatment related to hemorrhoids or status post 
hemorrhoidectomy.  Notably, the continued noncompensable 
rating that was the subject, in part, of the August 2004 
rating decision was not the result of a claim for an 
increased rating.  Although the veteran disagreed with the 
noncompensable rating (see the January 2005 NOD), at no point 
has he specifically indicated that his disability, status 
post hemorrhoidectomy, has worsened in severity.  Since none 
of the treatment records in the last six years mention any 
complaints associated with this disability and the veteran 
has never made any statements to the effect that the 
disability has worsened, there is no evidence that the 
criteria for even the minimum, compensable rating is 
warranted.  As the criteria for at least a 10 percent rating 
are met, it logically follows that the criteria for the 
maximum, 20 percent rating are likewise not met.  

In the absence of any evidence to support the claim for 
increase, the benefit-of-the-doubt doctrine is not for 
application, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).

b.  Left, fifth finger

Residuals of injury to the fifth finger of the left hand, 
partial ankylosis of PIP joint with hyperesthesia has been 
evaluated under Diagnostic Code 8616, ulnar nerve neuritis.  
Under this code, a 20 percent rating is assignable for 
moderate, incomplete paralysis of the ulnar nerve in the non-
dominant hand.  A 30 percent rating is assignable for severe, 
incomplete paralysis of the ulnar nerve in the non-dominant 
hand.  38 C.F.R. § 4.124a, Diagnostic Code 8616.  While the 
veteran has a 10 percent rating for this disability (a rating 
not specifically provided for under this diagnostic code), 
this rating has been in effect for more than 20 years and is 
protected from reduction, pursuant to 38 U.S.C.A. § 110 (West 
2002) and 38 C.F.R. § 3.951(b) (2004).

In the present case, the veteran is entitled to no more than 
the current 10 percent rating for residuals of a left, fifth 
finger injury, partial ankylosis of the PIP joint with 
hyperesthesia.  In this regard, the  Board notes that the 
rating for the veteran's left, fifth finger disability is 
ultimately limited by the "Amputation Rule" which essentially 
provides that the combined ratings for disabilities of an 
extremity shall not exceed the rating for amputation at the 
elective level.  38 C.F.R. § 4.68 (2004).  Pursuant to 
Diagnostic Code 5156, a 10 percent rating is assignable for 
amputation of the little finger on a non-dominant hand 
without metacarpal resection, at proximal interphalangeal 
joint or proximal thereto.  A 20 rating is assignable with 
metacarpal resection (more than one-half the bone lost).  
38 C.F.R. § 4.71a, Diagnostic Code 5156 (2004).  Due to the 
location of the partial ankylosis with hyperesthesia on the 
little finger, namely the PIP joint, amputation at this level 
would result in no greater than a 10 percent rating.  

Inasmuch as combined rating for disabilities of the fifth 
finger of a non-dominant hand shall not exceed the rating for 
the amputation of that finger, the Board is precluded from 
assigning any higher rating.

III.  Secondary Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  See also Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection not only for 
disability caused by service-connected disability, but for 
the degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the present case, the veteran contends that his 
polyarthritis in the upper extremities is secondary to 
residuals of injury to the fifth finger of the left hand, 
partial ankylosis of PIP joint with hyperesthesia.  
Unfortunately, the Board finds that the weight of the 
competent evidence indicates otherwise.

Several competent medical professionals have offered opinions 
that address the relationship between the veteran's 
polyarthritis of the upper extremities and his service-
connected residuals of a left, fifth finger injury.  

Initially, the Board notes that a medical consultant of the 
veteran's representative offered an opinion that it was 
impossible to determine whether the polyarthritis was related 
to the service injury.  Since that the examiner did not, in 
fact, express any opinion with respect to the matter under 
consideration, his statement does not weigh either in favor 
of or against the veteran's claim.

An opinion offered by Dr. Barondess in December 1988 appears 
to support the claim.  However,  the Board finds such an 
opinion is not sufficiently probative to outweigh opinion to 
the contrary.  As the grant of service connection may not be 
based on speculation or remote possibility (see 38 C.F.R. 
§ 3.102), a medical opinion in support of a claim should, 
among other things, indicate that there is at least a 50 
percent probability of a nexus between the disabilities in 
order to have sufficient weight to support a finding of 
service connection.    Hence, Dr. Barondess' conclusion that 
a medical relationship between the disabilities is "within 
the realm of possibility" isconsidered speculative and 
lacking the degree of specificity needed to carry any 
significant value in consideration of the claim.  

On the contrary, while a May 1998 VA examiner indicated that 
degenerative joint disease of the left PIP joint may be 
related to the service-connected injury (a matter not 
currently under consideration), that same examiner ultimately 
concluded that the veteran's polyarthritis is not related to 
residuals of the traumatic injury in service.  This more 
definitive opinion on the question of a secondary 
relationship between service-connected and nonservice-
connected disability clearly weighs against the claim.  
Furthermore, although asked about the etiology of 
polyarthritis, the opinion offered by another VA physician in 
September 2003 was to the effect that no relationship exists 
between degenerative joint disease and residuals of the 
veteran's WWII left fifth finger injury.  As that examiner 
did not even identify any current polyarthritis, his opinion 
clearly would not support a grant of service connection for 
that condition.  Moreover, to the extent that his reference 
to degenerative joint disease may have been a reference to 
the same disability previously identified as polyarthritis, 
his opinion as to nexus militates against the claim.

Both VA opinions were based on a review of the record, 
discussion of medical history, and current medical findings, 
and were stated with sufficient medical certainty; as such, 
the Board finds that these opinions are the most probative 
evidence on the question of secondary service connection.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet. App. 467, 470-471 (1993) (the probative value 
of medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board has considered the veteran's assertions that he has 
polyarthritis of the upper extremities that is secondary to 
residuals of injury to the fifth finger of the left hand, 
partial ankylosis of PIP joint with hyperesthesia.  While the 
Board does not doubt the sincerity of his belief, as a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on a medical matter, such as the diagnosis 
of a disability, or the medical relationship, if any, between 
that disability and service-connected disability.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  As indicated above, the weight of the 
competent medical evidence in this case simply does not 
support the veteran's assertions.

Under these circumstances, the Board concludes that the 
preponderance of the evidence weighs against the claim, and 
that the claim for service connection for polyarthritis of 
the upper extremities, as secondary to residuals of a left, 
fifth finger injury, partial ankylosis of the PIP joint with 
hyperesthesia, must be denied.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 53-56.

IV.  Petition to Reopen 

As indicated above, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

To establish service connection, there must be evidence of an 
etiological relationship between a current disability and 
events in service or an injury or disease incurred there.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The 
requisite link between a current disability and military 
service may be established, in the absence of medical 
evidence that does so, by medical evidence that the veteran 
incurred a chronic disorder in service and currently has the 
same chronic disorder, or by medical evidence that links a 
current disability to symptoms that began in service and has 
continued to the present.  See Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

The veteran's claim for service connection for a psychiatric 
disorder with headaches previously has been considered and 
denied.  

In a February 1947 rating decision, the RO denied the 
veteran's claim for psychoneurosis with headaches.  The 
veteran perfected his appeal of that decision and a March 
1948 decision of the Board of Veterans Appeals confirmed the 
denial.  Evidence considered at the time of the Board 
decision included service medical records, a February 1947 
statement from Milton M. Lowry, M.D., and an April 1947 VA 
neuropsychiatric examination report.

Service medical records included an induction examination 
report that includes no  reference to any complaints or 
findings related to a psychiatric disorder or headaches.  The 
separation examination report reflects that the veteran 
reported headaches on board his ship on the way back to the 
United States that had not been cured; however, no 
neurological or psychiatric diagnosis was then rendered.  

The February 1947 letter from Dr. Lowry indicated that he had 
been treating the veteran for two and one-half months.  
During that time, one of the veteran's chief complaints was 
frequent, severe headaches.  The history provided by the 
veteran indicated that the headaches originated in service 
and the physician did not address any etiological factors.

The April 1947 examination report indicates the veteran 
complained of headaches in past years.  The diagnosis was 
mild psychoneurosis, anxiety type.

Based on a review of the evidence, the claim was denied on 
the basis that there was no evidence of or treatment for 
headaches or a nervous disorder in service.

In August 1978, the veteran attempted to reopen his claim, 
but a September 1978 decision declined to reopen.  No 
additional evidence relevant to the claim was received in 
connection with the claim at any time since the Board's March 
1948 decision.  As the veteran did not initiate an appeal of 
that determination, it is final as to the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103 (2004).

In April 1999, the RO received the veteran's petition to 
reopen his claim for an anxiety disability with headaches.

Under pertinent legal authority,  VA may reopen and review a 
claim, which has been previously denied if new and material 
evidence is submitted by or on behalf of the veteran.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F. 3d 1356 (Fed. Cir. 1998).

Title 38 Code of Federal Regulations, Section 3.156(a) 
provides that "new and material evidence" is evidence not 
previously submitted which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  [Parenthetically, the Board 
notes the regulations implementing the VCAA include a 
revision of 38 C.F.R. § 3.156.  However, that revision 
applies only to claims filed on or after August 29, 2001.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.156(a) (2002). Given the date of 
claim culminating in the instant appeal, the Board will apply 
the version of 38 C.F.R. § 3.156(a) in effect prior to August 
29, 2001; that version appears in the 2001 edition of Title 
38 of the Code of Federal Regulations].

Although the veteran was only notified of the revised 
provisions of 38 C.F.R. § 3.156(a) in the RO's letter of 
September 2003, which are not applicable to the instant 
appeal, the Board finds that the veteran was not prejudiced 
by this error in light of the Board's decision.

In determining whether new and material evidence has been 
received,  VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  After 
evidence is determined to be new, the next question is 
whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Here, the prior final denial was the September 1978 
decision not to reopen the veteran's claim for service 
connection.  See 38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.  
Furthermore, for purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence associated with the claims file since the September 
1978 denial in this case, in particular, includes an April 
1999 letter from O.A. Lindefjeld, M.D., multiple VA 
examination reports dated in July 1999, and a September 2003 
VA examination report.

In the April 1999 letter, Dr. Linderfjeld indicated that the 
veteran's claims file was reviewed.  Based upon the veteran's 
medical history, to include the diagnosis of psychoneurosis 
in April 1947, the physician opined that the anxiety related 
headaches were related to service.  

During a July 1999 psychoneurosis VA examination, the veteran 
reported a longstanding history of headaches that occurred 2-
3 times a week for most of his adult life.  The diagnosis was 
minimal neuropsychological dysfunction.  The neurology 
examiner diagnosed tension headaches.  The VA physician that 
examined the veteran for mental disorders diagnosed rule out 
anxiety disorder and organic disorder.

The September 2003 VA examination report noted the veteran's 
history.  The examiner noted that there was no clear event or 
experience the veteran could point to in service that 
suggested an anxiety disorder.  However, he indicated that 
the veteran's immediate post-service life suggested ongoing 
complaints of and symptoms of anxiety and headaches similar 
to the complaints he made in service; therefore, there was a 
continuation of symptoms.  The diagnoses were general anxiety 
disorder and dysthymic disorder.

The Board finds that this evidence is "new" in the sense that 
it was not previously submitted nor is it cumulative of 
evidence that was previously considered.  The Board also 
finds that some of this evidence is "material" in that it 
bears directly upon a specific matter under consideration.  
In particular, the opinions by both Dr. Linderjfeld and the 
September 2003 VA examiner indicate that a nexus exists 
between the complaints the veteran made in service and post-
service symptoms.  In this regard, they suggest a continuity 
of symptomatology.  These opinions are significant to the 
claim because at the time of the prior denial, there was no 
medical evidence of a nexus to consider in the adjudication 
of the claim.

Thus, the Board finds that, as new and material evidence has 
been received, the  criteria for reopening the claim for 
service connection for an anxiety disorder with headaches 
have been met.

The Board must now consider, based on a de novo review of the 
evidence of record, whether the criteria for service 
connection has been met.  Considering the evidence of record, 
and affording the veteran the benefit of the doubt, the Board 
finds that service connection for an anxiety disorder with 
headaches is warranted.  
In the present case, as noted above, two medical opinions-
those by Dr. Linderjfeld and the September 2003 VA examiner-
tend to support a nexus between service and the current 
disability.  These opinions were offered by competent 
professionals and appear to be based on the evidence of 
record, to include the veteran's assertions (on both the 
documented complaints of headaches in service, and that he 
experienced anxiety in service, which is not expressly 
documented in service records).  Significantly, there is no 
evidence or opinion that directly contradicts the above-
referenced opinions.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.  

Under the circumstances of this case, and with resolution of 
all reasonable doubt in the veteran's favor, the criteria for 
service connection for an anxiety disorder with headaches are 
met.  




ORDER

A compensable rating for status post hemorrhoidectomy is 
denied.

A rating in excess of 10 percent for residuals of a left, 
fifth finger injury, partial ankylosis of the PIP joint with 
hyperesthesia, is denied.

Service connection for bilateral upper extremity 
polyarthirits, claimed as secondary to partial ankylosis of 
the PIP joint, fifth finger of the left hand, is denied. 

Service connection for an anxiety disorder with headaches is 
granted.



	                     
______________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


